DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Oshiumi (U.S. 2017/0120924A1).
Oshiumi discloses “A drive mode of the hybrid vehicle Ve can be selected from a hybrid mode (as will be called the “HV” mode hereinafter) where the hybrid vehicle is powered by the engine 1, and a motor mode (as will be called the “EV” mode hereinafter) where the vehicle is propelled by driving the second motor 3 by the electricity from the battery 42 while stopping the engine 1. Specifically, the drive mode of the hybrid vehicle Ve is selected from the HV mode and the EV mode by the ECU 30 to achieve a required drive torque T.sub.req, depending on the running condition such as an opening degree of the accelerator, a vehicle speed, the SOC of the battery 42 and so on.” (¶0063) and “The single-motor mode may be categorized into a first EV mode where the clutch C is in complete engagement and a second EV mode where the clutch C is in complete disengagement. Under the first EV mode, specifically, the engine 1 is connected to the power distribution device 6. By contrast, under the second EV mode, the engine 1 is disconnected from the power distribution device 6. Situations of the hybrid vehicle Ve under the first EV mode and under the second EV mode are shown in FIG. 3(b) and FIG. 13(c) respectively.[0077] As shown in FIG. 13 (b), since the clutch C is in complete engagement under the first EV mode, the engine speed N.sub.e is equal to the input speed N.sub.in. In this situation, since the first motor 2 is stopped but the input member is rotated, the stopping engine 1 is rotated passively.[0078] For example, if the engine is expected to be restarted during the EV mode, the first EV mode is selected.” (¶0076-0078), and “The engine stopping control includes a fuel cut-off control to be carried out when an accelerator pedal is returned at a vehicle speed higher than a predetermined speed. Under the fuel-cut control, fuel supply to the engine 1 is stopped until the engine speed is lowered to a self-sustaining speed (i.e., to an idling speed).[0071] Specifically, the engine stopping control is carried out on the occasion of shifting the drive mode from the HV mode to the EV mode in order not to consume fuel.” (¶0070-0071) In other words, Oshiumi discloses methods and apparatus configured to operate a Hybrid vehicle powertrain in “EV” (Electric motor) mode, wherein fuel supply to the engine is stopped, but the electric motor continues to generate the positive torque demanded by the driver sufficient to continue driving the vehicle and rotate the engine passively due to a clutch continuing to stay in the engaged state.  Maintaining the clutch in an engaged state such that the engine is passively rotated during EV mode being desirable for example if the engine is expected to be restarted during EV mode vehicle operation.
Regarding Claim 1, Oshiumi teaches: A method for operating a driveline (¶0063+), comprising: 
ceasing to supply fuel to an engine (¶0070-¶0071; fuel-cut off control is executed when operating in EV mode in order not to consume fuel.)while continuing to rotate the engine (¶0078, the engine speed and motor speeds are equal because the Clutch C remains in complete engagement during operation in the First EV Mode) while a driver demand torque is positive ((0063, “Specifically, the drive mode of the hybrid vehicle Ve is selected from the HV mode and the EV mode by the ECU 30 to achieve a required drive torque T.sub.req, depending on the running condition such as an opening degree of the accelerator, a vehicle speed, the SOC of the battery 42 and so on.”) in response to an electric machine having capacity to provide the driver demand torque and torque to rotate the engine. (¶0072+; “For example, the EV mode can be selected under conditions where an SOC of the battery 42 is sufficient, and an opening degree of the accelerator is relatively small.”).

Regarding Claim 2, Oshiumu further teaches: further comprising continuing to supply fuel to the engine in response to the electric machine lacking capacity to provide the driver demand torque and the torque to rotate the engine (¶0064; “For example, the HV mode may be selected under conditions that an opening degree of the accelerator is relatively large so that the hybrid vehicle Ve is propelled at a relatively high speed. In addition, even if the opening degree of the accelerator is small, the drive mode is shifted to the HV mode when the SOC of the battery 42 falls below a predetermine threshold.”; In other words, fuel continues to be supplied while vehicle is operating in HV mode and has NOT switched to EV mode.)

Regarding Claim 3, Oshiumu further teaches: where the ceasing to supply fuel to the engine occurs when conditions are not present for disconnecting the engine from the electric machine. (Fuel supply is stopped and engine is passively rotated by maintaining engagement of the clutch during operation in the First EV Mode.  See Fig. 13b, ¶0071+)

Regarding Claim 6, Oshiumu further teaches: further comprising disconnecting the engine from the electric machine via a disconnect clutch when the conditions are present for disconnecting the engine from the electric machine.(Fig. 13c, ¶0079-0080; clutch is fully disengaged during operation in Second EV Mode)

Regarding Claim 8, Oshiumi teaches: A vehicle system (Fig. 8), comprising: an internal combustion engine (Fig. 8, item 1); an electric machine (Fig. 8, items 2 and 3); and a controller (Fig. 8, ECU 30) including executable instructions stored in non-transitory memory (¶0056, “having a memory device”) that cause the controller to cut off fuel flow to the internal combustion engine (¶0071, engine stopping control which includes stopping fuel supply to the engine) in response to a driver demand torque or power being less than a threshold torque or power below which driveline losses are lower than when the internal combustion engine is fueled. (¶0071; “Specifically, the engine stopping control is carried out on the occasion of shifting the drive mode from the HV mode to the EV mode in order not to consume fuel.”; and ¶0072 “For example, the EV mode can be selected under conditions where an SOC of the battery 42 is sufficient, and an opening degree of the accelerator is relatively small.”; in other words, EV mode is more fuel efficient and is executed in response to driver demand torque (indicated by accelerator pedal opening degree) being relatively small (and expressly disclosed as less than an amount which requires HV mode operation).  Driveline losses are necessarily lower compared to fueling/firing the engine.)


Regarding Claim 9, Oshiumu further teaches: where the threshold torque or power is a function of vehicle speed and battery SOC (¶0063 “Specifically, the drive mode of the hybrid vehicle Ve is selected from the HV mode and the EV mode by the ECU 30 to achieve a required drive torque T.sub.req, depending on the running condition such as an opening degree of the accelerator, a vehicle speed, the SOC of the battery 42 and so on.”)

Regarding Claim 10, Oshiumu further teaches: further comprising additional instructions to rotate the internal combustion engine via the electric machine while fuel flow to the internal combustion engine is cut off. (“As shown in FIG. 13 (b), since the clutch C is in complete engagement under the first EV mode, the engine speed N.sub.e is equal to the input speed N.sub.in. In this situation, since the first motor 2 is stopped but the input member is rotated, the stopping engine 1 is rotated passively.[0078] For example, if the engine is expected to be restarted during the EV mode, the first EV mode is selected.”; ¶0077-0078)

Regarding Claim 14, Oshiumu further teaches: further comprising additional instructions to deliver the driver demand torque or power to vehicle wheels (¶0043; “Therefore, torque of the first motor 2 can be distributed to the input shaft 5 side and to the drive wheels 20 side through the power distribution device 6.” And “In the powertrain 100, the torque of the second motor 3 is also delivered to the drive wheels 20 through the output gear 8.”)

Regarding Claim 15, Oshiumi teaches: A method for operating a driveline (¶0063+), comprising: ceasing to supply fuel to an engine  (¶0070-¶0071; fuel-cut off control is executed when operating in EV mode in order not to consume fuel.)while continuing to rotate the engine  (¶0078, the engine speed and motor speeds are equal because the Clutch C remains in complete engagement during operation in the First EV Mode) while a driver demand torque is positive ((0063, “Specifically, the drive mode of the hybrid vehicle Ve is selected from the HV mode and the EV mode by the ECU 30 to achieve a required drive torque T.sub.req, depending on the running condition such as an opening degree of the accelerator, a vehicle speed, the SOC of the battery 42 and so on.”) in response to rotating the engine without fuel being more efficient than rotating the engine while the engine is fueled (¶0071; “in order not to consume fuel”; operation in EV mode is executed based on operating conditions for the purpose of being more fuel efficient.)

Regarding Claim 16, Oshiumu further teaches: where the engine is rotated via an electric machine (Second Motor 3 rotates engine/powertrain during First EV Mode; “As shown in FIG. 13 (b), since the clutch C is in complete engagement under the first EV mode, the engine speed N.sub.e is equal to the input speed N.sub.in. In this situation, since the first motor 2 is stopped but the input member is rotated, the stopping engine 1 is rotated passively”; Fig. 13b, ¶0078)

Regarding Claim 17, Oshiumu further teaches: further comprising maintaining a driveline disconnect clutch in a closed state in response to rotating the engine without fuel being more efficient than rotating the engine while the engine is fueled (“As shown in FIG. 13 (b), since the clutch C is in complete engagement under the first EV mode, the engine speed N.sub.e is equal to the input speed N.sub.in. In this situation, since the first motor 2 is stopped but the input member is rotated, the stopping engine 1 is rotated passively”; Fig. 13b, ¶0078; also, operating in EV Mode while the fuel supply to the engine is stopped is performed “in order to not consume fuel”; thus it is more at least fuel efficient to provide the driver demand torque to the wheels from the 2nd motor during the First EV Mode.)

Regarding Claim 18, Oshiumu further teaches: further comprising opening a driveline clutch in response to conditions for disconnecting the engine from the electric machine being present (¶0076; “The single-motor mode may be categorized into a first EV mode where the clutch C is in complete engagement and a second EV mode where the clutch C is in complete disengagement.” And “Under the first EV mode, specifically, the engine 1 is connected to the power distribution device 6. By contrast, under the second EV mode, the engine 1 is disconnected from the power distribution device 6. Situations of the hybrid vehicle Ve under the first EV mode and under the second EV mode are shown in FIG. 13(b) and FIG. 13(c) respectively.” And “Under the first EV mode, however, a power loss would be caused by rotating the engine 1 passively.In order to avoid such power loss, the drive mode can be shifted to the second EV mode by bringing the clutch C into disengagement if the situation allows.”; ¶0078)

Regarding Claim 19, Oshiumu further teaches: further comprising ceasing to supply fuel to the engine in further response to a battery state of charge being greater than a threshold (Specifically, the engine stopping control is carried out on the occasion of shifting the drive mode from the HV mode to the EV mode in order not to consume fuel.” (¶0070-0071) and “For example, the EV mode can be selected under conditions where an SOC of the battery 42 is sufficient, and an opening degree of the accelerator is relatively small.”; 0072.  In other words, SOC is sufficient, i.e. more than enough to provide required electrical energy to the 2nd motor to provide the driver demand torque.)

Regarding Claim 20, Oshiumu further teaches: further comprising supplying fuel to the engine and closing the driveline disconnect clutch in response to an increase in driver demand torque or power. (¶0080-0081, responsive to an increase in driver demand torqur/power, indicated by a driver depressing the accelerator pedal and/or if the SOC of the battery is insufficient to provide the required drive torque, then fuel supply is resumed and the driveline clutch is closed so that the vehicle transitions from the EV Mode back to the HV mode.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiumi (U.S. 2017/0120924A1) in view of Hamperl et al. (U.S. 2020/0094833A1).
Regarding Claim 5, Oshiumi teaches all the elements of Claim 3 as indicated above and further teaches: where the conditions are not present for disconnecting the engine from the electric machine include an expected increase in driver demand torque (¶0078; “For example, if the engine is expected to be restarted during the EV mode, the first EV mode is selected.” And “ For example, the starting condition of the engine 1 is satisfied in case the accelerator pedal is depressed to require the larger driving force, and in case the SOC of the battery 42 is insufficient to achieve the required drive torque T.sub.req.”; ¶0081).
However, Oshiumi does not explicitly teach maintaining the clutch engaged, operating in the First EV Mode but then transferring to HV mode when the increase in driver demand torque is expected  within a predetermined amount of time.
Hamperl discloses “Various embodiments include a method for controlling a motor vehicle having an internal combustion engine with a crankshaft and a drivetrain separable from the internal combustion engine using a releasable clutch comprising: propelling the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch; sensing a braking operation while in the first operating state; predicting whether a power demand is expected within a predetermined time interval; and, if the power demand is expected, setting the crankshaft of the internal combustion engine in rotation, or increasing a rotational speed of the crankshaft in preparation for an engine restart.” (Abstract) and “In some embodiments, the prediction as to whether a power demand is to be expected within a predetermined time interval is made on the basis of present state data of the drivetrain and/or driver inputs and/or information items from vehicle sensors and/or route information items.” (¶0006) and “For example, a power demand may be necessary for re-acceleration. The predetermined time window or time interval may not be greater than 10 s, not greater than 5 or 3 seconds, or even less than or equal to 1 second.[0025] If a power demand is to be expected within this time window, that is to say if the prediction is positive, then the crankshaft of the internal combustion engine is set in rotation by way of precaution, or the rotational speed of the crankshaft is increased. (¶0024) and “By means of the spinning-up of the engine from standstill by advanced almost complete clutch engagement, the minimum rotational speed of the engine can be attained. The desired engine rotational speed is then attained by means of targeted injection. The time until the next desired acceleration is shortened by the time for which the engine is engaged in advance by means of the clutch (possibly already during the braking operation) and is spun up to minimum rotational speed (e.g. approx. 300 to 800 ms).” (¶0033).
Therefore Hamperl discloses reengaging a clutch in order to re-start an engine based on an increase in power demand that is expected within a predetermined amount of time in order to shorten the time before an driver demanded torque can be delivered.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the hybrid vehicle powertrain of Oshiumi to incorporate the teachings of Hamperl to include maintaining the clutch engaged, operating in the First EV Mode but then transferring to HV mode when the increase in driver demand torque is expected  within a predetermined amount of time in order to shorten the time before an increased driver demanded torque can be delivered.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiumi (U.S. 2017/0120924A1) in view of Tribulowski et al. (U.S. 2014/0288807A1)
Regarding Claim 4, Oshiumi teaches all the elements of Claim 4 as indicated above.  Oshiumi discloses maintaining the connection (i.e. clutch engaged) between the engine and the electric motor during operation in the First EV Mode while the engine is shut down when an engine restart is expected but does not explicitly teach: where the conditions are not present for disconnecting the engine from the electric machine include a speed of the engine being greater than a threshold speed
Tribulowski discloses “An internal combustion engine in a motor vehicle is automatically shut off and started by way of a start-stop device, wherein an automatic shut-off process is initiated during a coasting operation phase of the internal combustion engine, and an automatic start process is initiated when at least one activation command occurs. For shutting off the internal combustion engine in the coasting operation phase, a gas exchange in cylinders of the internal combustion engine is at least almost completely suppressed and, at the same time, a torque converter lock-up clutch disposed between the internal combustion engine and the transmission for power transmission purposes is actuated such that the torque converter lock-up clutch remains or is at least almost completely engaged.” (Abstract) and “FIG. 1 shows a procedure for automatically shutting off and automatically starting an internal combustion engine in a motor vehicle comprising an automatic transmission.  If a coasting operation SB is detected and all other shut-off conditions (such as engine temperature within a predefined temperature window, driver present) are met, in the next step 200, so as to suppress a gas exchange, the exhaust valve AV is closed by an appropriate actuation of a variable valve train and, at the same time, the torque converter lock-up clutch WK is actuated in such a way that the frictional connection between the internal combustion engine is maintained, however that predefined minimal slippage develops.” (¶0027) and “Thereafter, in a next step 300, the rotational speed DZ of the internal combustion engine is compared to a predefined rotational speed limit value of 400 rpm. As long as the rotational speed DZ has not dropped below this predefined threshold, a continuous check is carried out in step 320 as to whether an activation command EA to restart the internal combustion engine occurs. If an activation command EA is detected (before a drop below the rotational speed limit value occurs), in a next step 420 another start of the internal combustion engine is initiated by actuating the intake valve EV, while the exhaust valve AV is closed, in such a way that a predefined fresh gas content, which is required for restarting the internal combustion engine, is created in the cylinder. Input variables for controlling the fresh gas charge include the engine temperature, the air temperature in the manifold, the engine speed, the speed gradient and the necessary torque reserve for the restart. The internal combustion engine is started by a (subsequent) injection of the fuel and ignition. Injection is possible until just prior to the ignition top dead center. This results in excellent response times.” (¶0027-0028).  In other words, Tribulowski discloses that while an engine speed is above a threshold speed, maintaining a connection (engaged clutch) between an engine and the driveline such that the engine is continuously rotated after fuel supply is stopped, provides that an engine may be automatically restarted responsive to any request to restart the engine during that period of time (i.e. after fuel-cut while engine speed is above the threshold), with “excellent response times”.  Once the engine speed falls below the predetermined threshold, the clutch is disengaged.
Therefore Tribulowski teaches: where the conditions are not present for disconnecting the engine from the electric machine include a speed of the engine being greater than a threshold speed (0027-0028) in order to provide that an engine may be automatically restarted responsive to any request to restart the engine during that period of time (i.e. after fuel-cut while engine speed is above the threshold), with “excellent response times”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating (including automatic engine shutdown/restart) the hybrid vehicle powertrain of Oshiumi to incorporate the teachings of Tribulowski to include where the conditions are not present for disconnecting the engine from the electric machine include a speed of the engine being greater than a threshold speed (0027-0028) in order to provide that an engine may be automatically restarted responsive to any request to restart the engine during that period of time (i.e. after fuel-cut while engine speed is above the threshold), with “excellent response times”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiumi (U.S. 2017/0120924A1) in view of Reed et al. (U.S. 2013/0297121A1).
Regarding Claim 7, Oshiumi teaches all the elements of Claim 1 as indicated above.  Oshiumi does not explicitly teach that the disclosed engine is configured with “fuel injectors” and that (¶0070-¶0071) the fuel-cut off control executed when operating in EV mode(s) in order not to consume fuel is accomplished by “deactivating fuel injectors”.  Therefore Oshiumi does not explicitly teach: where ceasing to supply fuel to the engine includes deactivating fuel injectors
Reed discloses methods and apparatus for executing engine stop control.  Specifically, Fig. 25 discloses a method for stopping an engine (2502) by ceasing fuel and spark flow to engine (2508) while a driveline disconnect clutch is maintained closed (i.e. engaged) and a DISG (i.e. electric motor) is actively providing torque to control the engine speed during shutdown (2510).  Additionally, Reed teaches where ceasing to supply fuel to the engine includes deactivating fuel injectors (¶0463, “At 2534, method 2500 stops fuel flow and spark to engine cylinders. Fuel flow to cylinders may be stopped by closing fuel injectors. Further, fuel flow may be stopped in a sequential order based on engine combustion order so that cylinders are not partially fueled when engine rotation is commanded to stop. Method 2500 proceeds to 2536 after fuel flow and spark to engine cylinders stops”.).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the hybrid vehicle powertrain of Oshiumi to incorporate the teachings of Reed to include where ceasing to supply fuel to the engine includes deactivating fuel injectors in order that fuel flow may be stopped in a sequential order based on engine combustion order so that cylinders are not partially fueled when engine rotation is commanded to stop.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiumi (U.S. 2017/0120924A1) in view of Price (U.S. 2007/0068494A1).
Regarding Claim 11, Oshiumi teaches all the elements of Claim 10 as indicated above.  Oshiumi further discloses operating the driveline in a First EV Mode “For example, if the engine is expected to be restarted during the EV mode, the first EV mode is selected. Under the first EV mode, however, a power loss would be caused by rotating the engine 1 passively.” (¶0078).  However, Oshiumi does not explicitly teach: further comprising additional instructions to hold open intake and exhaust valves for longer than an engine cycle while rotating the internal combustion engine via the electric machine
Price discloses methods and apparatus for selectively activating and deactivating cylinders of an internal combustion engine.  In one example, Price discloses “In other embodiments, an engine can operate in a cylinder deactivation mode in which the intake valve and/or exhaust valve of the non-firing cylinder is held open throughout the entire engine cycle, thereby eliminating the parasitic losses associated with pumping air through the non-firing cylinder.” (¶0150)
Price teaches: further comprising additional instructions to hold open intake and exhaust valves for longer than an engine cycle while rotating the internal combustion engine thereby eliminating the parasitic losses associated with pumping air through the non-firing cylinder.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the hybrid vehicle powertrain of Oshiumi to incorporate the teachings of Price to include further comprising additional instructions to hold open intake and exhaust valves for longer than an engine cycle while rotating the internal combustion engine via the electric thereby eliminating the parasitic losses associated with pumping air through the non-firing cylinder while operating in the First EV Mode.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiumi (U.S. 2017/0120924A1) in view of Price (U.S. 2007/0068494A1) in further view of Fukitani (U.S. 2011/0021312A1).
Regarding Claim 12, the combination of Oshiumi and Price teaches all the elements of Claim 11 as indicated above.  Oshiumi discloses stopping fuel supply to the engine while rotating the engine by an electric motor.  Additionally “Given that a gasoline engine is employed as the engine 1, the ECU 30 controls an opening degree of a throttle valve, a fuel supply, an interruption of fuel supply, an ignition timing etc. In order to reduce fuel consumption, the ECU 30 is configured to stop the engine 1 automatically if the situation allows (as will be called an “engine stopping control” hereinafter).” (¶0068)  
However, neither Oshiumi or Price explicitly teach: further comprising additional instructions to fully close a throttle while rotating the internal combustion engine via the electric machine
Fukitani discloses “The present invention generally relates to a hybrid vehicle control device. More specifically, the present invention relates to hybrid vehicle control device for implementing engine stop control in order to maintain the efficiency of exhaust purification during restarting of the engine, the control device having a drive mode in which travel is accomplished by one or both of an engine and a motor.” (¶0003)  Specifically, Fukitani teaches a method (Fig. 5) further comprising additional instructions to fully close a throttle (Fig. 5, step S24; ¶0068 “In step S24, following a determination in step S23 that fuel injection stop flag=1, an electronic throttle valve of the engine Eng is placed in the fully closed position, and the process proceeds to step S25. By thus fully closing the electronic throttle valve, the intake air volume of the engine Eng is reduced, and the engine torque and engine speed are further reduced.”).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of operating the hybrid vehicle powertrain of Oshiumi to incorporate the teachings of Fukitani to include further comprising additional instructions to fully close a throttle while rotating the internal combustion engine via the electric machine in order that the intake air volume of the engine Eng is reduced, and the engine torque and engine speed are further reduced.

Regarding Claim 13, the combination of Oshiumi, Price, and Fukitani teach all the elements of Claim 12 as indicated above.  Oshiumu further teaches: further comprising additional instructions to reactivate fuel flow to the internal combustion engine in response to an increase in driver demand torque or power. (“Specifically, the engine stopping control is carried out on the occasion of shifting the drive mode from the HV mode to the EV mode in order not to consume fuel.” (¶0071) and “When a predetermined condition to restart the engine 1 is satisfied during the second EV mode, the drive mode is shifted from the second EV mode to the HV mode by restarting the engine 1 while bringing the clutch C in a slipping manner. [0081] For example, the starting condition of the engine 1 is satisfied in case the accelerator pedal is depressed to require the larger driving force, and in case the SOC of the battery 42 is insufficient to achieve the required drive torque T.sub.req.)” (¶0080-0081).  In other words, responsive to an increase in driver demand torque or power that cannot be supplied by the electric motor in the EV mode(s), the engine is restarted which implicitly includes reactivating fuel flow to the engine.)

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirata et al. (U.S. 2008/0071437A1) discloses “A hybrid vehicle control system for cutting off fuel to an internal combustion engine of hybrid vehicle while providing smooth transitions from a hybrid drive mode to an electric drive mode is provided. The hybrid vehicle control system includes an integrated controller configured to receive inputs corresponding to vehicle speed and an indicated driving force, and to select an appropriate mode transition pattern from a group of mode transition patters according to the change in indicated driving force.” (Abstract) and “When the vehicle is in the electric drive mode, fuel to the internal combustion engine may be cut off, thereby improving fuel economy. In this application, the fuel cut off will be referred to as "defueling" the engine. However, when switching from the hybrid drive mode to the electric drive mode, the order between the engine defueling and the first clutch disengagement tends to affect the quality of driving.” (¶0004) and “[0022] FIG. 11 is a diagram showing a mode transition pattern (first pattern) in which the first clutch disengagement is performed prior to the engine stop when the HEV mode is changed to the EV mode in the engine stop control;[0023] FIG. 12 is a diagram showing a mode transition pattern (second pattern) in which the engine stop is performed prior to the first clutch disengagement when the HEV mode is changed to the EV mode in the engine stop control; and[0024] FIG. 13 is a diagram showing  mode transition pattern (third pattern) in which the engine stop and the first clutch disengagement are performed simultaneously when the HEV mode is changed to the EV mode in the engine stop control.” (¶0022-0024).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747